Citation Nr: 1727179	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  16-15 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota

THE ISSUE

Entitlement to death pension benefits, to include whether the Appellant's countable income exceeds the maximum annual pension rate (MAPR) for the receipt of death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1948 until March 1954. He died in May 2012. The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decisional letter issued by the Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota.

This matter was previously before the Board in January 2017. In that decision, the Board denied the Appellant's claims for service connection for the cause of the Veteran's death and for entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318, and remanded the matter of whether the Appellant's countable income exceeded the MAPR for the receipt of death pension benefits for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Appellant's annual countable income exceeds the MAPR.


CONCLUSION OF LAW

The criteria to establish entitlement to death pension benefits have not been met. 38 U.S.C.A. §§ 101, 1501, 1503, 1521, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Letters dated August 2012 and March 2013 provided the Veteran with appropriate notice.

With regard to VA's duty to assist the Appellant in obtaining evidence relevant to substantiating her claim, the Board finds that VA has complied with this duty by obtaining relevant documents including data from the Social Security Administration (SSA). The Board specifically notes that VA has complied with the directives in the Board's January 2017 remand to locate a May 2012 "Statement of Account" and a June 2012 "Application for DIC, Pension and Accrued Benefits for a Surviving Spouse or Child," and to request additional financial information from the Appellant. Stegall v. West, 11 Vet. App. 268, 271 (1998). With regard to the "Statement of Account," this document is an accounting of the Veteran's funeral, burial, and other final expenses paid by the Appellant; it is associated with the claims file. A copy of the Appellant's June 2012 claims for benefits is also associated with the claims file.  

In January 2017, VA contacted the Appellant by letter and requested she provide additional financial information. Eligibility Verification Reports (VA Form 21-0518-1) were included for her to complete and return. The Appellant did not respond with any additional financial information. Consequently, the Board must proceed based on the evidence of record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that an appellant seeking help cannot passively wait for it in circumstances where an appellant may or should have information essential to obtaining evidence). As described, the Board finds that VA has complied with its statutory and regulatory duties to provide the claimant with notice and assistance.
2. Entitlement to Death Pension Benefits

The law provides that the surviving spouses of veterans who serve on active duty for the required amount of time during a period or periods of war will be paid the MAPR reduced by the surviving spouse's annual countable income. 38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. §§ 3.23, 3.271.

The MAPR for surviving spouses are revised annually on December 1st, published in tabular form in the M21-1, and given the same force and effect as federal regulations. 38 C.F.R. § 3.21. The basic MAPR for surviving spouses varies based on circumstances, such as whether the surviving spouse is taking care of a dependent child or requires aid and attendance. 38 C.F.R. § 3.23.

As previously described, the MAPR paid to a surviving spouse is reduced by the surviving spouse's annual countable income. 38 U.S.C.A. § 1541. In determining annual countable income, all payments of any kind or from any source, including salary, retirement, annuity payments or other similar income shall be included. 38 U.S.C.A. § 1503(a). Payments of any kind, from any source, are counted as income during the 12-month annualization period in which received, unless specifically excluded. 38 C.F.R. § 3.271. The list of excluded payment sources is found at 38 C.F.R. § 3.272.

In this case, the Veteran's active duty service includes service during the Korean Conflict. 38 C.F.R. § 3.2. The Appellant is the Veteran's widow, married the Veteran in 1990, and has not remarried. As such, the Appellant is a qualifying surviving spouse. 38 U.S.C.A. § 101(3). The Appellant was also found to require and qualify for aid and attendance in a rating decision issued in May 2013 by the St. Paul Pension Management Center.

The MAPR for a surviving spouse requiring aid and attendance without dependent children as of the date of the Appellant's claim was $13,138. The current MAPR for a similarly situated appellant is $13,836.

When the Appellant filed her claim for pension benefits, the Appellant reported monthly income of $1,004 per month and income from the U.S. Civil Service of $3,000 per month. Data from SSA demonstrated that the Appellant's monthly SSA payments were actually $499.90 in the year that preceded the Veteran's passing. Income from these two sources over the twelve months preceding the Veteran's passing sums to $41,998 (less than whole dollar amounts are decreased to the nearest whole dollar figure under 38 U.S.C.A. § 1503(b)). This income is reduced by certain expenses or exclusions under 38 C.F.R. § 3.272 to derive the Appellants annual countable income. In this case, these reductions were: (1) $1,223 in qualifying Medicare payments; and (2) $11,764 in funeral, burial, and other final expenses for the Veteran (the Appellant initially paid $12,954 less a $1,190 lump sum paid by VA). When these reductions are accounted for, the Veteran's final annual countable income was $29,011 in the twelve months preceding the Veteran's passing. This amount is greater than both the MAPR for a surviving spouse requiring aid and attendance without dependent children either at the time of the Veteran's passing and at present. Consequently, the Board finds that the evidence of record demonstrates that the Appellant's countable income in the 12 months preceding the Veteran's passing exceeded the MAPR, and therefore the Appellant is not entitled to death pension benefits.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Appellant's claim. Therefore, the benefit of the doubt rule cannot aid the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to death pension benefits is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


